DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-9, Embodiment 1, Figures 2-4 and 6 in the reply filed on09/16/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden exists between the groups and that there is unity of invention.  Since this application is not a 371 application, unity of invention does not apply.  Since Applicant contends that the product, method of use and method of making are closely related they will be examined as obvious variants of on another.  Regarding the Species restriction, applicant has failed to elect the claims associated with provisionally elected Embodiment 1, Figures 2-4 and 6, but this portion of the restriction requirement will be withdrawn since Applicant contends they species are not mutually exclusive. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 10, 12, 13, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobbio [US 5,479,061].
	Claim 1, Bobbio discloses an electrostatic actuator [20] , comprising: a framework [11] comprising walls [13c and 13d] defining a plurality of cells [defined by 17 and 18] forming an array of cells [figures 3-4D]; a plurality of electrodes [14a/14b] comprising an electrode [14/14b] in each cell in the plurality of cells; a gap [18] separating the electrode in each cell from the walls of the cell []; a plurality of flexible electrical interconnects [15/16] electrically connected to the plurality of electrodes [14a/14b] and electrically isolated [col. 6 lines 43-45] and mechanically anchored to the framework at a plurality of nodes [the locations of 15 and 16 which do not deform; figures 4A and 4B] of the framework [11]; wherein the framework [11] is configured to contract in response to an electrical signal applied between the framework and the plurality of electrodes [figure 4B]; and wherein the plurality of nodes deform less than other portions of the framework when the electrical signal is applied between the framework and the plurality of electrodes [figure 4B].
Claim 3, Bobbio discloses the electrostatic actuator of claim 1, wherein the gap comprises an air gap [figures 4A and 4B].
Claim 4, Bobbio discloses the electrostatic actuator of claim 3, further comprising a dielectric film on the walls in each cell between the air gap and the walls in each cell [the sheet 11 is formed from dielectric material; col. 6 lines 43-45].
Claim 8, Bobbio discloses the electrostatic actuator of claim 1, wherein: the walls [13c/13d] extend parallel to each other in a first direction; a shape of each cell in the plurality of cells in a plane perpendicular to the first direction is rectangular [figures 3-4B]; and the plurality of cells are arranged in a brick wall pattern in the plane perpendicular to the first direction [figures 3-4B].
	Claims 10, 12, 13, 15 and 17, a method of operating an electrostatic actuator is inherent in the product structure as outlined by Bobbio in claims 1, 3, 4 and 8 above.
	Claim 18, a method of making an electrostatic actuator is inherent in the product structure as outlined by Bobbio in claims 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bobbio [US 5,479,061] in view of Chang et al. [US 2014/0339,653].  
Claim 5, Bobbio discloses the electrostatic actuator of claim 4, wherein the dielectric comprises polymide [col. 6 lines 43-45].
Bobbio fails to teach that the dielectric comprises silicon nitride; and wherein the silicon nitride reduces stiction between the electrode in each cell and the walls of the cell.
Chang et al. teaches well know materials used to make insulating layers are polymide and silicon nitride [paragraph 0014].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the polymide of Bobbio with the silicon nitride of Chang et al. as both were well known insulative materials in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 14, a method of operating an electrostatic actuator is obvious in the product structure of Bobbio in view of Chang et al. as outlined in claim 5 above.
Claim 20, a method of making an electrostatic actuator is obvious in the product structure of Bobbio in view of Chang et al. as outlined in claim 5 above.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bobbio [US 5,479,061] in view of Gutierrez et al. [US 10,122,300].  
Claim 6, Bobbio discloses the electrostatic actuator of claim 1, with the exception of the plurality of electrodes comprise polysilicon.
Gutierrez et al. teaches that polysilicon is a well known material in the art at the time used to make electrodes [col. 7 lines 43-48].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polysilicon to create electrical components such as the electrodes of Chang et al. as polysilicon was a well known conductor used for electrodes as taught by Gutierrez et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 7, Bobbio discloses the electrostatic actuator of claim 1, with the exception of flexible electrical interconnects comprise polysilicon.
Gutierrez et al. teaches that polysilicon is a well known material in the art at the time used to make electrical contact parts [col. 7 lines 43-48]. .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use polysilicon to create electrical components such as the flexible electrical interconnects of Chang et al. as polysilicon was a well known conductor used for electrodes as taught by Gutierrez et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 2, 9, 11, 16, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837